Per Curiam.
This is an action to recover damages for malpractice, in which plaintiff alleged that defendant was careless and negligent 'in the operation of an X-ray used in treatment for the cure of eczema. The jury found for plaintiff in the sum of $4,175, and from a judgment entered thereon by the district court for Dawson county, defendant has appealed.
*857We have carefully examined the record and find it to be free from prejudicial error. The judgment of the district court is therefore
Affirmed.